PER CURIAM.
Although appellant’s sentencing guidelines scoresheet warranted a sentence in the nine to twelve year range, the court sentenced appellant to thirty years in prison. The court’s written reason for departure was that appellant failed to appear at his sentencing hearing in violation of a condition of a plea agreement.
Under Williams v. State, 500 So.2d 501 (Fla.1986), “departing from the guidelines because a defendant has failed to appear is not permissible as it does not constitute a clear and convincing reason for departure.” Id. at 502.
Because the court departed specifically for this reason, the state concedes, and we agree, that this court should vacate appellant’s thirty year sentence and remand to the trial court for sentencing within the guidelines range.
Sentence vacated; remanded for resen-tencing in accord with this opinion.
SCHEB, Acting C.J., and CAMPBELL and FRANK, JJ., concur.